Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 11/24/2021.
•	 Claims 1-5, 8-9, 11, 13-16, 18-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-5, 8-9, 11, 13-16, 18-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1 and 9 
 obtaining, from the non-transient electronic storage, a spatial correlation model,  the spatial correlation model comprising a spatial autocorrelation and variograms of the subsurface volume of interest, positive spatial autocorrelation corresponding to positions in the subsurface volume of interest where wells having similar productivity are spatially clustered together and negative spatial autocorrelation corresponding to positions in the subsurface volume of interest where wells are randomly distributed, the variograms indicating variation in heterogeneity of the subsurface volume of interest as a function of position in the subsurface volume of interest;
generating, with the one or more physical computer processors, a representation of the likelihood of reservoir productivity as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the production likelihood values and the parameter continuity values as a function of position in the subsurface volume of interest, wherein an area of intersection between the visual effects depicting the at least the portion of the production likelihood values and the parameter continuity values identifies a zone of reservoir continuity;
Claim 18
obtain, from the non-transient electronic storage, a spatial correlation model, the spatial correlation model comprising a spatial autocorrelation and variograms of the subsurface volume of interest, positive spatial autocorrelation corresponding to positions in the subsurface volume of interest where wells having similar productivity are spatially clustered together and negative spatial autocorrelation corresponding to positions in the subsurface volume of interest where wells are randomly distributed, the variograms indicating variation in heterogeneity of the subsurface volume of interest as a function of position in the subsurface volume of interest;
generate, with the one or more physical computer processors, a representation of the likelihood of reservoir productivity as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the production likelihood values and the parameter continuity values as a function of position in the subsurface volume of interest, wherein an area of intersection between the visual effects depicting the at least the portion of the production likelihood values and the parameter continuity values identifies a zone of reservoir continuity;
 (Pub. No.: US 2012/0010865 A1) discloses wherein an expression is selected to approximate measurement-based values of a geologic attribute along a dimension of a subsurface formation as a function of position along the dimension. Values for terms of the expression are determined such that the expression satisfies an objective function to within a predetermined amount.
Another relevant prior art of record – Maher et al. (Pub. No.: US 2019/0024494 A1) attempt to highlight a production prediction of a target well that includes computing, based on production time series from training wells, a smoothed production history curves. Each smoothed production history curve corresponds to a training well. 
Yet, another relevant prior art of record - Jason A. MCLENNAN (Pub. No.: US 2011/0119040 A1) relates to methods and apparatus for calculating an attribute importance measure from a parametric multivariate modeling algorithm called Bayesian Updating. 
  Halsey et al. (Pub. No.: US 2018/0188403 A1) relates to performing regression and/or classification in subsurface models to support decision making for hydrocarbon operations. The resulting enhancements may then be used in performing hydrocarbon operations, such as hydrocarbon exploration, hydrocarbon development and/or hydrocarbon production.
Shahab D. Mohaghegh (Pub. No.: US 2016/0042272 A1) teaches data mining of measurement or objective data parameters from existing oil or gas wells in the well field that, when executed, produce a ranking of each parameter and its respective effect on oil or gas well production from the well field.
Bakay et al. (Integrating Geostatistical Modeling with Machine Learning for Production Forecast in Shale Reservoirs: Case Study from Eagle Ford, 2019, URTeC, pp 1-16) teaches a 
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 9 and 18.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1-5, 8-9, 11, 13-16, 18-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146